Citation Nr: 1745047	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a kidney disability.

2.  Entitlement to service connection for colon cancer, to include stomach pain and small bowel blockage.

3.  Entitlement to service connection for a heart disability, including ischemic heart disease, to include as due to colon cancer.

4.  Entitlement to service connection for a kidney disability, to include as due to heart disability.

5.  Entitlement to service connection for hypertension, to include as due to colon cancer.

6.  Entitlement to service connection for sarcoidosis.

7.  Entitlement to service connection for a throat and nasal passages disability. 

8.  Entitlement to an increased (compensable) disability rating for the service-connected residual scars of an appendectomy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from August 1971 to April 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of service connection for erectile dysfunction as secondary to the to-be service-connected hypertension has been raised by the record.  See August 2012 VA examination report.  Because the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

The issues of entitlement to service connection for sarcoidosis and a throat and nasal passages disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the May 2005 rating decision, the RO denied service connection for a kidney condition on the basis that no chronic kidney condition was manifested during service, and there was no current evidence of a kidney condition.

2.  Evidence received since the May 2005 rating decision relates to previously unestablished fact of a currently diagnosed kidney disability.

3.  The Veteran served at Camp LeJeune in North Carolina from December 1971 to February 1972, so exposure to contaminants in the water supply at Camp Lejeune is presumed.

4.  The current colon cancer, which was manifested many years after service, was caused by exposure to contaminated water during service.

5.  The current endocarditis and cardiomyopathy were caused by the to-be service-connected colon cancer.  

6.  The current CAD, which pre-dated the onset of colon cancer, was worsened beyond the normal progression by the to-be service-connected colon cancer.

7.  The current kidney disability was caused by the to-be service-connected heart disability.

8.  There was no vascular injury or disease during service, and chronic symptoms of hypertension were not manifested during service.

9.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

10.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

11.  Hypertension, which pre-dated the onset of colon cancer, was worsened beyond the normal progression due to colon cancer.

12.  For the entire increased rating period from April 3, 2014, the appendectomy scar disability was manifested by an asymptomatic, superficial, and well-healed L-shaped scar, with the long portion of the "L" measuring 8 centimeters by 0.5 centimeters and the short portion of the "L" measuring 3 centimeters by 0.5 centimeters.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a kidney disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a kidney disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for colon cancer are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.   Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for endocarditis and cardiomyopathy, based on secondary causation by the to-be service-connected colon cancer, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for CAD, based on secondary aggravation by to-be service-connected colon cancer, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of an acute kidney injury and interstitial nephritis, based on secondary causation by the to-be service-connected endocarditis, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, based on secondary aggravation, by the to-be service-connected colon cancer are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

8.  The criteria for an increased (compensable) disability rating for the service-connected residual appendectomy scar are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the July 2012 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits and increased disability benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in August 2012, April 2013, and September 2014.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  

Analysis of Reopening Service Connection for a Kidney Disability

In the July 2007 rating decision, the RO denied service connection for a kidney condition (i.e., kidney infections) on the bases that, although the Veteran received treatment for bladder/kidney infections during service, no permanent or chronic kidney disability was shown by the service treatment records or by the evidence after service.  In August 2007, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the July 2007 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the July 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the July 2007 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for a kidney disability.  The Veteran submitted a May 2016 medical opinion from a private physician that causally related the Veteran's acute kidney injury and interstitial nephritis to the to-be service-connected colon cancer.  The May 2016 private medical opinion is new to the record, addresses the ground of the prior denial (i.e., a nexus to service or a service-connected disability), is presumed credible for the purpose of reopening the claim, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a kidney disability.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with colon cancer, coronary artery disease (CAD), endocarditis, cardiomyopathy, interstitial nephritis, and hypertension.  See Dorland's Illustrated Medical Dictionary 296 (30th ed. 2003) (defining cardiomyopathy as a general diagnostic term designating primary noninflammatory disease of the heart muscle, often of obscure or unknown etiology and not the result of ischemic, hypertensive, congenital, valvular, or pericardial disease).  

Hypertension, CAD, and cardiomyopathy (as cardiovascular diseases) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors and cardiovascular disease, including hypertension and endocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  The last date on which such a veteran, or former reservist or member of the National Guard, shall be presumed to have been exposed to contaminants in the water supply shall be the last date on which he or she served at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987.  For purposes of this section, service at Camp Lejeune means any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987, as established by military orders or other official service department records.  38 C.F.R. § 3.307(a)(7).

Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7).

If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), certain diseases shall be service-connected when manifested to a degree of 10 percent or more at any time after service, even though there is no record of such disease during service, subject to the rebuttable presumption provisions of §3.307(d).  In this case, none of the Veteran's claimed disabilities are among the diseases presumed to be associated with exposure to contaminated water at Camp LeJeune.  

Service Connection Analysis for Colon Cancer

The Veteran contends that the current heart and kidney disabilities were caused by service, including exposure to contaminated water at Camp LeJeune.  He seeks service connection for colon cancer on this basis.

After review of all the lay and medical evidence, the evidence is at least in equipoise on the question of whether the current colon cancer, including stomach pain and small bowel blockage, was causally related to service.  The evidence shows that colon cancer was manifested in 2011, approximately 38 years after service separation.  There is both favorable and unfavorable medical opinion evidence of record on the question of relationship between the current colon cancer and service.  In support of the appeal, the Veteran has submitted a May 2016 medical opinion from a private physician.  

In the May 2016 medical opinion, the reviewing physician noted review of the service records, service treatment records, and VA treatment records, and opined that it was at least as likely as not that the colon cancer was caused by service in the Marine Corps as an amphibious tractor crewman compounded by exposure to contaminated drinking water at Camp Lejeune, North Carolina.  In support of the medical opinion, the reviewing physician explained that the Veteran was stationed at Camp Lejeune for over six months during the period when the drinking water was contaminated with trichloroethylene, perchloroethylene, and benzene, and his military occupation of amphibious tractor operator and mechanic would have exposed him to extremely high levels of diesel exhaust with benzene in the diesel exhaust and caused him to drink six to twelve liters of water a day depending on the heat, humidity, and how much physical exertion was required during each mission.  The reviewing physician noted that studies of diesel exhaust showed an established association between colorectal cancer and an increased risk for developing colon cancer with exposure to diesel exhaust, benzene, toluene, and xylene.  The reviewing physician also noted that studies of individuals overexposed to drinking water contaminated with PCE showed an increased risk with an odds ratio of 1.7 for the development of colorectal cancer.  The reviewing physician added that the Veteran was exposed to all of the aforementioned chemicals either through drinking water, diesel exhaust, or both during service.  Because the May 2016 reviewing physician based the medical opinion on accurate facts and data and supported the medical opinion with adequate rationale, it is of significant probative value.  

Weighing against the appeal is the August 2012 VA examination report.  After review of the record and interview and examination of the Veteran, the August 2012 VA examiner opined that the evidence was not adequate to support an opinion that the colon cancer was at least as likely as not related to exposure to contaminated water at Camp Lejeune during service.  In support of the medical opinion, the August 2012 VA examiner explained that the question of whether there was an association between exposure to contaminated water at Camp Lejeune and colon cancer was evaluated by the National Research Council of the National Academies of Science and the NRC determined that that there was inadequate/insufficient evidence to determine whether an association existed.  Although the August 2012 VA examiner relied on accurate facts and data known at the time and provided sufficient rationale for the medical opinion, the May 2016 private reviewing physician referenced more recent scientific studies dated in 2014 and 2016, in addition to older scientific studies, when providing the favorable medical opinion linking the colon cancer to exposure to contaminated water during service.  In 

consideration thereof, and resolving reasonable doubt of the Veteran's favor, the Board finds that the criteria for service connection for colon cancer under 38 C.F.R. § 3.303(d) are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for Heart and Kidney Disabilities

The Veteran contends that the current heart and kidney disabilities, which were manifested many years after service, were causally related to service, including exposure to contaminated water at Camp LeJeune.  Because service personnel records show service at Camp LeJeune in North Carolina from December 1971 to February 1972, exposure to contaminants in the water supply at Camp LeJeune is presumed.  38 C.F.R. § 3.307(a)(7) (2017).  The question of whether the current heart disability (i.e., endocarditis) was caused or worsened beyond the normal progression by the now service-connected colon cancer, and whether the endocarditis then caused a kidney disability (i.e., acute kidney injury and interstitial nephritis) is also raised by the record.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current heart disability was caused by the now service-connected colon cancer and whether the current heart disability then caused the current kidney disability.  In the May 2016 medical opinion from Dr. V.C., the private reviewer opined that the acute kidney injury and any subsequent decrement in cardiac function were secondary to colon cancer.  In support of the medical opinion, the private reviewer explained that the VA treatment records clearly showed that the Veteran developed endocarditis due to chemotherapy for colon cancer.  The private reviewer added that this would have resulted from immune suppression caused by the chemotherapy as well as the contamination of the PICC line, and it was also well documented in the medical records that the acute kidney injury was the result of treatment of endocarditis with vancomycin.  There is no competent medical opinion to the contrary of record.

Also, after reviewing the record, the September 2014 VA reviewer opined that the acute kidney injury was due to acute interstitial nephritis, which was caused by antibiotics taken for the now service-connected bacterial endocarditis in 2012.  This is consistent with the May 2016 private medical opinion.  The September 2014 VA reviewer added that the kidney function had improved back to normal function since that time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for endocarditis and cardiomyopathy based on secondary causation due to service-connected colon cancer, as well as service connection for an acute kidney injury and interstitial nephritis based on secondary causation due to the service-connected endocarditis, are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Furthermore, because the onset of CAD in 2004 pre-dated the onset of colon cancer in 2011, it could not have been caused by colon cancer; however, because the evidence shows an increase in severity of overall cardiac function (e.g., hypertensive episodes and endocarditis) due to colon cancer, the criteria for service connection for CAD based on secondary aggravation by the now service-connected colon cancer are also met.  Id.

Service Connection Analysis for Hypertension

The Veteran contends that the current hypertension had its onset during service or was otherwise causally or etiologically related to service, including as due to exposure to contaminated water at Camp Lejeune.  The secondary question of whether hypertension was caused or worsened beyond the normal progression by the now service-connected colon cancer has also been raised by the record.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

After review of all the lay and medical evidence of record, the Board finds that the lay and medical evidence demonstrates that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the service treatment records, which are complete, shows that the blood pressure readings were within normal limits during service.  At the April 1973 service separation (administrative discharge) report of medical examination, the heart and vascular system were clinically evaluated as normal, and the blood pressure reading was within normal limits (126/68).  
	
Because the service treatment records appear to be complete, and the blood pressure reading was recorded at service discharge and was within normal limits, the Board finds that hypertension is a condition that would have ordinarily been recorded during service, including at the service separation examination, had it occurred during service; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service vascular injury or disease and no chronic symptoms of hypertension, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of hypertension or "chronic" symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular injury or disease or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  
	
The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The evidence shows that hypertension was first diagnosed and treated in 2004, approximately 31 years after service.  Considered together with the absence of in-service vascular injury or disease or symptoms of hypertension during service, the 31-year gap between service and the onset of hypertension and diagnosis is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 
	
The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, was not caused by or otherwise related to service.  In the absence of evidence of an in-service vascular disease or injury, no chronic symptoms of hypertension, no continuous symptoms of hypertension since service, and no evidence suggestive of a nexus relationship between hypertension and exposure to contaminated water at Camp Lejeune, no VA examination and/or an opinion on the etiology of the hypertension is needed because it could only result in a speculative opinion or purported opinion of no probative value.  Any medical opinion which purported to provide a nexus between the hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 
	
Although the Veteran has asserted the belief that hypertension was caused by service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, when there was no in-service vascular injury or disease, no in-service chronic symptoms of hypertension, and hypertension manifested many years after service.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system and the possible causes or etiologies of hypertension, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension to service is of no probative value.  

The Board finds that the weight of the evidence is against finding that hypertension was caused by the service-connected colon cancer.  Because the onset of hypertension in 2004 pre-dated the onset of colon cancer in 2011, it necessarily follows that hypertension was not caused by colon cancer. 

The evidence is in equipoise on the question of whether hypertension was worsened beyond the normal progression by the service-connected colon cancer.  As discussed above, the May 2016 medical opinion causally linked the acute kidney injury and any subsequent decrement in cardiac function to colon cancer.  There is no competent medical opinion to the contrary of record.  The evidence shows that hypertension is part of the degradation of cardiac function due to treatment of colon cancer.  Specifically, treatment records show that the Veteran experienced several hypertensive episodes while hospitalized for treatment of colon cancer in August 2012, which provides evidence in support of a finding that hypertension increased in severity as a result of treatment for colon cancer.  See August 2012 VA inpatient progress note (noting one episode last night of hypertension (up to 204/160)); August 2012 VA inpatient progress note (notes that the Veteran became hypertensive with a blood pressure reading of 201/115 for the right arm and of 192/98 for the left arm); August 2012 VA inpatient progress note (noting an episode of hypertension up to 170s/100s).  Also, the August 2012 VA examiner indicated that there were increased vascular problems (e.g., vascular ED due to hypertension and hyperlipidemia) related to adverse effects from chemotherapy for colon cancer.    In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension under 38 C.F.R. § 3.310, based on secondary aggravation by the now service-connected colon cancer, are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for Residual Appendectomy Scar Disability

For the entire increased rating period (from April 3, 2014), the appendectomy scar disability has been rated noncompensable (i.e., 0 percent) under the criteria found at 38 C.F.R § 4.118, DC 7804 for unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118. 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the criteria for a disability rating in excess of 0 percent under DC 7804 for the scar disability are met or approximated for the entire 

rating period.  The April 2013 VA examination report notes that the appendectomy scar was L-shaped, with the long portion of the "L" measuring 8 centimeters by 0.5 centimeters and the short portion of the "L" measuring 3 centimeters by 0.5 centimeters.  The April 2013 VA examiner also described the appendectomy scar as superficial, asymptomatic, and well-healed, and was neither painful nor unstable; therefore, the criteria for a compensable disability rating under DC 7804 are not warranted.  

A compensable disability rating under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the disabilities is the right lower quadrant of the torso.  38 C.F.R. 
§ 4.118.  

Under DC 7801 for scars other than on the head, face, or neck that are deep or cause limited motion are to be rated at 10 percent for areas exceeding 6 square inches 
(39 square centimeters), 20 percent for areas exceeding 12 square inches (77 square centimeters), 30 percent for areas exceeding 72 square inches (465 square centimeters), and 40 percent for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  In this case, the L-shaped appendectomy scar, with the long portion of the "L" measuring 8 centimeters by 0.5 centimeters and the short portion of the "L" measuring 3 centimeters by 0.5 centimeters, covers an area less than 6 square inches (i.e., 39 square centimeters), is not deep, and causes no limitation of motion; therefore, no compensable rating is warranted under this DC.

Under DC 7802, a maximum 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Under DC 7803, a maximum 10 percent rating is warranted 

for superficial and unstable scars.  Because the appendectomy scar does not cover an area of 929 square centimeters or greater and is not unstable, a compensable rating under DC 7802 or DC 7803 is not warranted.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a kidney disability is granted.

Service connection for colon cancer, to include stomach pain and small bowel blockage, is granted.

Service connection for endocarditis and cardiomyopathy based on secondary causation by the now service-connected colon cancer is granted.

Service connection for CAD based on secondary aggravation by the now-service connected colon cancer is granted.

Service connection for acute kidney injury residuals and interstitial nephritis based on secondary causation by the now service-connected endocarditis is granted.

Service connection for hypertension based on secondary aggravation by the now service-connected colon cancer is granted.

An increased (compensable) disability rating for the service-connected residual scars of an appendectomy is denied.



REMAND

Service Connection for Sarcoidosis and a Throat and Nasal Passages Disability

The issues of service connection for sarcoidosis and a throat and nasal passages disability are remanded for a VA examination with a medical opinion.  Although there is evidence to suggest that hay fever (i.e., allergic rhinitis) and a chronic respiratory disability (i.e., asthma) may have existed prior to service, no sinus disability, including allergic rhinitis, or asthma was noted at service entrance, and there is no clear and unmistakable evidence of a sinus disability, including allergic rhinitis, or asthma prior to service; therefore, the sinuses and lungs are presumed sound at service entrance, the presumption of soundness is not rebutted, and this is a case of direct service incurrence.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that, if the Government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection rather than aggravation).

Throughout service, the Veteran received medical treatment for various respiratory illnesses, to include asthma in September 1971, a sore throat in January 1972, possible asthma in February 1972, hay fever in May 1972, bronchitis and asthma in December 1972, and a moderate ear ache caused by a sore throat in January 1973.  Approximately five years after service separation (i.e., in December 1978), the Veteran sought treatment for several upper respiratory symptoms, to include sinus congestion and reported prior tonsillitis in 1974 and sinusitis during a review of symptoms, which suggests a recurrence of respiratory symptoms after service.  In December 1978, the Veteran was diagnosed with a probable sarcoid based on the results of an abnormal chest x-ray.  See Dorland's Illustrated Medical Dictionary 168 (30th ed. 2003) (defining asthma as recurrent attacks of paroxysmal dyspnea, with airway inflammation and wheezing due to spasmodic contraction of the bronchi); Dorland's Illustrated Medical Dictionary 1656 (30th ed. 2003) (defining sarcoidosis as a chronic, progressive systemic granulomatous reticulosis of unknown etiology, characterized by hard tubercles in almost any organ or tissue, including the skin, lungs, lymph nodes, liver, spleen, eyes, and small bones of the hands and feet, and with laboratory findings that may include hypercalcemia and hypergamma-globulinemia).  No VA examination or medical opinion has been provided in connection with the appeals; therefore, a remand for a VA examination with a medical opinion is warranted.    

Accordingly, the issues of service connection for sarcoidosis and a throat and nasal passages disability are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination(s) for the claimed sarcoidosis and throat and nasal passage disabilities.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinions:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that sarcoidosis had its onset during service or is otherwise causally or etiologically related to service, to include whether any respiratory symptoms treated during service were manifestations of sarcoidosis?

In rendering the medical opinion, the examiner should assume that no chronic respiratory disability existed prior to service and address the significance of in-service treatment for asthma/possible asthma, sore throat, hay fever, bronchitis, and a moderate ear ache during the period from September 1971 to September 1973.


Is it as likely as not (i.e., to at least a 50-50 degree of probability) that a throat and nasal passages (i.e., sinus) disability had its onset during service or is otherwise causally or etiologically related to service, to include whether any respiratory symptoms treated during service were manifestations of the throat and sinus disability?

In rendering the medical opinion, the examiner should assume that no throat and nasal passages disability existed prior to service and address the significance of in-service treatment for asthma/possible asthma, sore throat, hay fever, bronchitis, and a moderate ear ache during the period from September 1971 to September 1973.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


